 GALESBURG CONSTRUCTIONGalesburg Construction Company, Inc. and John E.Knowles. Case 14-CA-1514526 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 10 March 1983 Administrative Law JudgeBenjamin Schlesinger issued the attached Supple-mental Decision in this proceeding. Thereafter, Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, GalesburgConstruction Company, Inc., Quincy, Illinois, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.SUPPLEMENTAL DECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Administrative Law Judge:On December 15, 1981, the National Labor RelationsBoard granted summary judgment finding that Respond-ent Galesburg Construction Company, Inc., violated Sec-tion 8(a)(3) and (1) of the Act by, inter alia, refusing tohire employee John E. Knowles because of his union andconcerted and protected activities (259 NLRB 722). TheBoard ordered that Respondent offer Knowles immediateand full employment in the position for which he appliedand make him whole for any loss of earnings he mayhave suffered by reason of the discrimination.' TheBoard's Order was enforced in full by the United StatesCourt of Appeals for the Seventh Circuit on June 9,1982.Because Respondent allegedly failed to comply withthe provisions of the Board's Order, the Regional Direc-tor issued on October 28, 1982, a backpay specificationOn December 21, 1981, Respondent filed a motion to dismiss and onJanuary 8, 1982, an amended motion to dismiss the Board's Decision andOrder. The Board denied the motions on February 4, 1982.and notice of hearing, claiming that2Respondent failedto pay to Knowles the sum of $14,204.20 as net backpay,payments due for the pension fund, and insurance premi-ums. A hearing was held before me in St. Louis, Missou-ri on February 9, 1983.Knowles was employed as a laborer at the time thediscrimination occurred. He was told on June 19, 1981,the day after his sole day of employment, that he wouldnot be hired on Respondent's projects in Quincy, Illinois,because of his union activities and, since June 18, Re-spondent has refused to hire him. Respondent admittedthe accuracy of the Regional Director's computationsand formula for determining the backpay alleged to bedue and the backpay period involved. The sole issue pre-sented herein is whether Respondent had work availablefor laborers, specifically Knowles, for the entire backpayperiod. I find that it did.Respondent conducted three different constructionjobs in Quincy, Illinois, from June 18, 1981, through July1982: at J. C. Penney, Blessing Hospital, and Pay Less.3Respondent's amended answer admitted that Knowleswould have been employed only sporadically throughOctober 1981, although its brief suggests that Knowlesprobably would have been employed into December1981. The only doubt raised by Respondent thatKnowles would not have been so employed was basedon the theory that Knowles' work performance was in-adequate and he would not have been selected to workfor Respondent, a defense which I dismissed at the hear-ing based on Flora & Argus Construction Co., 149 NLRB583 (1964), enfd. 354 F.2d 107 (10th Cir. 1965).There is more than ample proof in this record that, atleast through December 22, 1981, there were laborersemployed by Respondent, of whom Knowles shouldhave been one. From that time on, Respondent regularlyemployed three employees, Harry Hill, allegedly at itsBlessing Hospital site, Larry Johnson, allegedly at its J.C. Penney site, and Allan Reynolds, allegedly at its PayLess site. Another laborer, Brian Toomey, was employedin February, March, and April at the Blessing and J. C.Penney sites. Although all are admitted by Respondentto be laborers, Respondent claims that its practice onlayoff required it to lay off its laborer foremen last andthat both Johnson and Reynolds were laborer foremen.Laborer foremen are covered employees under Respond-ent's collective-bargaining agreement. The agreement issilent about any order of layoff, except that a unionsteward is protected as the last employee to be laid off.None of the laborers employed by Respondent in 1982was shown to be union stewards. Indeed, inasmuch asthe agreement required that laborer foremen shall beplaced on all jobs when five laborers are employed, therewas no need to have a laborer foreman on any of itsjobs, especially when, according to Respondent's proof,2 The backpay specification was further amended at the hearing.3 The Board's original Decision states that J. C. Penney and BlessingHospital were the only jobsites involved herein. However, that findingwas obviously based on the complaint in the unfair labor practice pro-ceeding, because Respondent's answer was stricken and no hearing washeld. I find no cogent reason why I should not consider the Pay Less siteas another site on which Knowles could have been employed, had hebeen reinstated.267 NLRB No. 91551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere were no other employees with whom Hill andJohnson worked.There is even greater question here because at no timehas Respondent ever produced pay records to supportany of its claims as to who worked and where. Payrecords would have reflected whether Hill and Johnsonwere paid as laborer foremen4and on which jobsitethey, Reynolds, and Toomey were employed. I inferfrom Respondent's failure to produce documents in itscontrol and which were vital to prove its defense thatthe records did not support Respondent's position. Fur-thermore, finding that there is no validity to Respond-ent's position that laborer foremen were entitled to su-perseniority and to be laid off last and that there is noreason for Respondent's failure to employ Knowles, Iconclude that there is no way that Respondent can meetits burden of proving that, even had it reemployedKnowles, it would have also laid him off. NLRB v.Brown & Root, 311 F.2d 447 (8th Cir. 1963). Rather,Knowles may have proven himself to be a superiorworkman, able to do all that Respondent's remaining em-ployees did, and better. With the uncertainties presentherein, "the backpay claimant should receive the benefitof any doubt rather than the Respondent, the wrongdoerresponsible for the existence of any uncertainty andagainst whom any uncertainty must be resolved." UnitedAircraft Corp., 204 NLRB 1068 (1973); NLRB v. MiamiCoca-Cola Bottling Co., 360 F.2d 569, 572-573 (5th Cir.1966).54 Laborer foremen were entitled to receive S.75 per hour more thanthe highest paid laborer under his supervision.6 The principal decisions relied on by Respondent are inapposite.NLRB v. Iron Workers Local 378, 532 F.2d 1241 (9th Cir. 1976), involvedthe propriety of the Board's formula to determine backpay based on arepresentative complement of employees. Here, Respondent conceded thepropriety of the Board's formula. In NLRB v. United Contractors, 619Accordingly, based on the entire record herein andRespondent's various admissions of pertinent allegationscontained in the backpay specifications, and on my con-sideration of the briefs filed by the General Counsel andRespondent, I hereby make the following recommended:SUPPLEMENTAL ORDER6The Respondent, Galesburg Construction Company,Inc., Quincy, Illinois, its officers, agents, successors, andassigns, shall pay as backpay to John E. Knowles thesum of $13,144.80, with interest as prescribed in FloridaSteel Corp., 231 NLRB 651 (1977),' less tax withholdingsrequired by Federal, state, and local laws, and shall payon behalf of Knowles to the pension fund the sum of$634.32 and as insurance premiums the sum of $425.08,plus lawful interest accrued to the date of payment, duein accordance with the collective-bargaining agreement,effective May 1, 1980, between Central Illinois Buildersof A.G.C. and Central Illinois Laborers' District Coun-cil, under which Respondent is bound.F.2d 134 (7th Cir. 1980), the respondent there proved that during slackperiods work was assigned to available employees according to seniority.Here, there are merely contentions that laborer foremen were normallythe last to be laid off, with no contractual requirement that that be so;that whether laborer foremen would be retained depended on whetherthey were good employees; that certain employees were laborer foremen,whereas I find that under the agreement they could not be and there isno documentary proof that they were; and that Knowles, absent any dis-crimination, would not have been retained as an employee, which I findhas not been proved.^ In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Supplemental Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Supplemental Order, andall objections thereto shall be deemed waived for all purposes.I See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).552